Murdock also contends that his maximum and consecutive
                  prison terms constitute cruel and unusual punishment because they shock
                  the conscience and offend human dignity. However, Murdock has not
                  alleged that the relevant statutes are unconstitutional, see Blume v. State,
                  112 Nev. 472, 475, 915 P.2d 282, 284 (1996), his sentence falls within the
                  parameters of those statutes, see NRS 176.035(1); NRS 193.130(2)(c); MRS
                  205.060(2); NRS 205.273(3), and we are not convinced that the sentence is
                  so grossly disproportionate to the gravity of the offenses and his long
                  history of felony recidivism as to shock the conscience, see Ewing v.
                  California, 538 U.S. 11, 29 (2003) (plurality opinion); Harmelin v.
                  Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion); Blume, 112
                  Nev. at 475, 915 P.2d at 284. Accordingly, we conclude that Murdock's
                  sentence does not violate the constitutional proscriptions against cruel and
                  unusual punishment.
                              Having concluded that Murdock is not entitled to relief, we
                              ORDER the judgment of conviction AFFIRMED.




                                                                       , J.
                                          Hardesty


                                                  J.                                        J.
                  Douglas                                    Cherry



                  cc: Hon. Scott N. Freeman, District Judge
                       Patricia C. Halstead
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A cktr,